DETAILED ACTION
1.	This office action is in response to the submission filed on 8/21/2018.  A detailed action follows:
CLAIM STATUS
2.	Claims 2-21 are currently pending in the instant application.
Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Within claim 9 of which claims 10-15 depend, “one or more computers” is repeated without proper antecedent basis for the second “one or more computers” and is considered to be indefinite because it is unclear whether referring to the previous one or more computers or a different set of one or more computers.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.	Step 1:  Claims 2-21 are to method, system and non-transitory computer readable medium claims.  Thus, the claims, are each directed to one of the statutory categories of 35 U.S.C. § 101.  However, claims 2-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A:
	Prong 1:	The claim(s) recite A { } method comprising: providing, by one or more { } and to a content provider, a { } through which the one or more { } receives graphic content including one or more of video content or image content submitted by a content provider; receiving, through the { }, textual content from the content provider; generating, by the one or more { }, multiple different advertisement previews using the received graphic content and the received textual content, wherein two of the different advertisement previews is generated using a different combination of the textual content and the graphic content; presenting, in a preview area of the { }, a first advertisement preview from among the multiple different previews; in response to selection of a control presented in the { }, presenting a second advertisement preview from among the multiple different previews, wherein the second advertisement preview presents a within Claim 2 and claims 3-8 dependent therefrom).  
Substantially similarly, within the other independent claim(s), A system comprising: one or more { }; and one or more { } and one or more { } to perform operations comprising: providing, by one or more { } and to a content provider, a { } through which the one or more { } receives graphic content including one or more of video content or image content submitted by a content provider; receiving, through the { }, textual content from the content provider; generating, by the one or more { }, multiple different advertisement previews using the received graphic content and the received textual content, wherein two of the different advertisement previews is generated using a different combination of the textual content and the graphic content; presenting, in a preview area of the { }, a first advertisement preview from among the multiple different previews; in response to selection of a control presented in the { }, presenting a second advertisement preview from among the multiple different previews, wherein the second advertisement preview presents a different combination of the graphic content and the textual content than the first advertisement preview; and receiving a selection of one or more of the multiple different advertisement previews from the content provider (within Claim 9 and claims 10-15 depending therefrom).
Substantially similarly, within the other independent claim(s), A { } to perform operations comprising: providing, by one or more { } and to a content provider, a { } through which the one or more { } receives graphic content including one or more of within Claim 16 and claims 17-21 depending therefrom).
Dependent claims further describe: wherein generating multiple different advertisement previews comprises: generating the first advertisement preview as a mobile advertisement that is presented on a { }; and generating the second advertisement preview as a desktop advertisement that is presented on { } (within Claim 3);  wherein generating the multiple different advertisement previews comprises generating each of the first advertisement preview and the second advertisement preview to include at least some of the same text (within Claim 4);  updating at least some of the different advertisement previews when either the graphic content or the textual content is modified; and presenting at least one of the updated different advertisement previews in the preview area (within claim 5);  wherein: the received textual content includes a universal resource locator, generating the multiple different within claim 6 and claim 7 dependent therefrom);  comprising: selecting, from among the multiple different previews, the first advertisement preview based on the online content accessed by the web crawler accessing the { } of the universal resource locator (within claim 7);  comprising: selecting, from among the multiple different previews, the first advertisement preview based on historical data that indicates advertisements previously selected by users (within claim 8);  wherein generating multiple different advertisement previews comprises: generating the first advertisement preview as a mobile advertisement that is presented on a { }; and generating the second advertisement preview as a desktop advertisement that is presented on { } (within claim 10);  wherein generating the multiple different advertisement previews comprises generating each of the first advertisement preview and the second advertisement preview to include at least some of the same text (within claim 11);  wherein the operations comprise: updating at least some of the different advertisement previews when either the graphic content or the textual content is modified; and presenting at least one of the updated different advertisement previews in the preview area (within claim 12);  wherein: the received textual content includes a universal resource locator, generating the multiple different advertisement previews using the received graphic content and the received textual content comprises generating the multiple different advertisement previews using the received graphic content, the received textual content, and online content within claim 13 and claim 14 dependent therefrom);  wherein the operations comprise: selecting, from among the multiple different previews, the first advertisement preview based on the online content accessed by the web crawler accessing the { } of the universal resource locator (within claim 14);  wherein the operations comprise: selecting, from among the multiple different previews, the first advertisement preview based on historical data that indicates advertisements previously selected by users (within claim 15);  wherein generating multiple different advertisement previews comprises: generating the first advertisement preview as a mobile advertisement that is presented on a { }; and generating the second advertisement preview as a desktop advertisement that is presented on { } (within claim 17);  wherein generating the multiple different advertisement previews comprises generating each of the first advertisement preview and the second advertisement preview to include at least some of the same text (within claim 18);  wherein the operations comprise: updating at least some of the different advertisement previews when either the graphic content or the textual content is modified; and presenting at least one of the updated different advertisement previews in the preview area (within claim 19);  wherein: the received textual content includes a universal resource locator, generating the multiple different advertisement previews using the received graphic content and the received textual content comprises generating the multiple different advertisement previews using the received graphic content, the received textual content, and online content accessed by a web crawler accessing a { } of the universal resource locator (within claim 20);  wherein the operations comprise: selecting, from among the multiple different previews, the first within claim 21).
Utilizing broadest reasonable interpretation, (see MPEP 2106.04 II, in part, “Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation) claims 2-21  involve  certain method of organizing human activity, because the claims involve commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), as person(s) having ordinary skill in the art would conclude, considering broadest reasonable interpretation, that the claims involve fundamentally the same activity that advertisers, marketers and sales people perform in performing advertising, marketing and sales activity because advertisers, marketers and sales people commonly create advertisements with various textual and graphical features, previewing various ones and ultimately selecting advertisements, as is the case with claims 2-21.  Accordingly, claims 2-21 recite an abstract idea.
	Prong 2:  This judicial exception is not integrated into a practical application because the claims recite additional elements and/or combination(s) of additional elements as per each respective claim(s), using computing elements including: Computer-implemented (found within claims 2 and claims 3-8 depending therefrom); computing devices (found within claims 2-21); user interface (found within claims 2-21); mobile device (found within claims 3, 10 and 17); desktop devices (found within claims 3, 10 and 17); website (found within claims 6-7, 13-14 and 20), computers (found within claim 9 and claims 10-15 depending therefrom); storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers (found within claim 9 and claims 10-15 depending therefrom); non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers (found within claim 16 and claims 17-21 depending therefrom)at a high-level of generality (i.e. as generic computing components performing generic computing functions) such that it amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  Further the additional elements and/or combination(s) of additional elements as per each respective claim(s) offer no more than generally linking the judicial exception to a particular technological environment or field of use to apply the judicial exception and thus the judicial exception is not integrated into a practical application (See MPEP 2106.05(h)).  Accordingly, the additional elements and/or combination(s) of additional elements as per each respective claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 2-21 are directed to an abstract idea.
	Step 2B:	Claims 2-21 do not include additional elements and/or combination(s) of additional elements as per each respective claim(s) that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application because the computing components of: Computer-implemented (found within claims 2 and claims 3-8 depending therefrom); computing devices (found within claims 2-21); user interface (found within claims 2-21); mobile device (found within claims 3, 10 and 17); desktop devices (found within claims 3, 10 and 17); website (found within claims 6-7, 13-14 and 20), computers (found within claim 9 and claims 10-15 depending therefrom); storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers (found within claim 9 and claims 10-15 depending therefrom); non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers (found within claim 16 and claims 17-21 depending therefrom)  amount to no more than adding the words “apply it”.  Similarly, the ordered combination offers no more than mere instructions to apply the exception using generic computing components (See MPEP 2106.05(f)).  Further, the additional elements do not amount to significantly more than the judicial exception, both individually and in ordered combination, as per each of the respective claims because the additional elements offer no more than generally linking the judicial exception to a particular technological environment or field of use to apply the judicial exception (See MPEP 2106.05(h)).  The additional elements, both individually and in ordered combination, as per each respective claim, perform ordinarily to receive and process data so as to practice a certain method of organizing human activity.  As a whole, the claims are drafting effort designed to monopolize the judicial exception and are therefore, not patent eligible.
	The additional elements, both individually and in combination,: do not effectuate an improvement to the functioning of a computer or to any other technology or technical OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)(sending messages over a network); BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
9.	Claim 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birnholz et al (hereafter Birnholz)(US 2008/0140502 A1) in view of Rousso et al (hereafter Rousso)(US 2010/0146380 A1) 
Regarding Claim 2.  BIRNHOLZ discloses: A computer-implemented method comprising: providing, by one or more computing devices and to a content provider, a user interface through which the one or more computing devices receives graphic content including one or more of video content or image content submitted by a content provider; [0040] (upload, create, delete or edit ads) [0043] (the created or uploaded ads (or creatives) can be in the form of plain text, audio, video…)(user, whether a consumer creator, an advertiser, a publisher) {examiner 
receiving, through the user interface, textual content from the content provider; [0040] (upload, create, delete or edit ads) [0043] (the created or uploaded ads (or creatives) can be in the form of plain text, audio, video…)(user, whether a consumer creator, an advertiser, a publisher) {examiner interpretation: whomever creates the advertisement is interpreted to be content provider because user inputs content}
generating, by the one or more computing devices, { } using the received graphic content and the received textual content, wherein { } is generated using a different combination of the textual content and the graphic content; [0058] (there will be several different ad types) [0025][0040] (edit ads) {examiner interpretation: the ability to edit allows for a different combination of textual and graphic content} 
presenting, in a preview area of the user interface, a first advertisement preview { }; [0058] (there will be several different ad types) [0025][0040] (edit ads) {examiner interpretation: the ability to edit allows for a different combination of textual and graphic content} [0053]
in response to selection of a control presented in the user interface, presenting a second advertisement preview { }, wherein the second advertisement preview presents a different combination of the graphic content and the textual content than the first advertisement preview; [0058] (there will be several different ad types) [0025][0040] (edit ads) {examiner interpretation: the ability to edit allows for a different combination of textual and graphic content, a second advertisement preview} [0053]
and receiving a selection of one or more of the { } from the content provider. [0006][0025][0036]
	While Birnholz discloses ad generation, previewing and utilizing editing features while creating advertisements of different types, Birnholz does not explicitly disclose from among the multiple different previews, multiple different advertisement previews, or two of the different advertisement previews 
	However, Rousso, which is analogous to the claimed invention because Rousso regards preview generation of advertisements, discloses: from among the multiple different previews, multiple different advertisement previews, or two of the different advertisement previews  [0078]-[0081], [0007] [0008]
	Therefore, the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains because a person of ordinary skill in the art would have combined the multiple different preview features of Rousso to that of Birnholz to arrive at the claimed invention because Birnholz discloses previewing advertisements and editing advertisement and the distinction of from among the multiple different previews, multiple different advertisement previews or two of the different advertisement previews is merely a distinction of between singular and plural and it would have been obvious to combine the plurality of previews of Rousso to that of Birnholz to allow users to preview various choices at the same time so as to select the best advertisement for ultimate delivery to a consumer.
The method of claim 2, as discussed above, ROUSSO further discloses: wherein generating multiple different advertisement previews comprises: generating the first advertisement preview as a mobile advertisement that is presented on a mobile device; [0059]
and generating the second advertisement preview as a desktop advertisement that is presented on desktop devices. [0059]
Regarding Claim 4. BIRNHOLZ and ROUSSO disclose: The method of claim 2, as discussed above, ROUSSO further discloses: wherein generating the multiple different advertisement previews comprises generating each of the first advertisement preview and the second advertisement preview to include at least some of the same text. [0155] (information comparator database…structured text file…common attributes)
Regarding Claim 5. BIRNHOLZ and ROUSSO disclose: The method of claim 2, as discussed above, BIRNHOLZ further discloses: comprising: updating at least some of the different advertisement previews when either the graphic content or the textual content is modified; [0008] (edits to the ad)[0025]
and presenting at least one of the updated different advertisement previews in the preview area. [0008] (edits to the ad)[0025]
Regarding Claim 6. BIRNHOLZ and ROUSSO disclose: The method of claim 2, as discussed above, ROUSSO further discloses: wherein: the received textual content includes a universal resource locator, generating the multiple different advertisement previews using the received graphic content and the received textual content comprises generating the multiple different advertisement previews using the received graphic content, the received textual content, and online content accessed by a web crawler accessing a website of the universal resource locator. Table after [0101] [0156][0049]
Regarding Claim 7. BIRNHOLZ and ROUSSO disclose: The method of claim 6, as discussed above, ROUSSO further discloses: comprising: selecting, from among the multiple different previews, the first advertisement preview based on the online content accessed by the web crawler accessing the website of the universal resource locator. Table after [0101] [0156][0049]
Regarding Claim 8. BIRNHOLZ and ROUSSO disclose: The method of claim 2, as discussed above, ROUSSO further discloses: comprising: selecting, from among the multiple different previews, the first advertisement preview based on historical data that indicates advertisements previously selected by users. [0092]
Regarding Claim 9. BIRNHOLZ discloses: A system comprising: one or more computers; [0043][0075]
and one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: [0043][0075]
providing, by one or more computing devices and to a content provider, a user interface through which the one or more computing devices receives graphic content including one or more of video content or image content submitted by a content provider; [0040] (upload, create, delete or edit ads) [0043] (the created or uploaded ads (or creatives) can be in the form of plain text, audio, video…)(user, whether a consumer creator, an advertiser, a publisher) {examiner interpretation: 
receiving, through the user interface, textual content from the content provider; 
[0040] (upload, create, delete or edit ads) [0043] (the created or uploaded ads (or creatives) can be in the form of plain text, audio, video…)(user, whether a consumer creator, an advertiser, a publisher) {examiner interpretation: whomever creates the advertisement is interpreted to be content provider because user inputs content}
generating, by the one or more computing devices, { } using the received graphic content and the received textual content, wherein { } is generated using a different combination of the textual content and the graphic content; 
[0058] (there will be several different ad types) [0025][0040] (edit ads) {examiner interpretation: the ability to edit allows for a different combination of textual and graphic content}
presenting, in a preview area of the user interface, a first advertisement preview { }; [0058] (there will be several different ad types) [0025][0040] (edit ads) {examiner interpretation: the ability to edit allows for a different combination of textual and graphic content} [0053]
in response to selection of a control presented in the user interface, presenting a second advertisement preview { }, wherein the second advertisement preview presents a different combination of the graphic content and the textual content than the first advertisement preview; 

and receiving a selection of one or more of the { } from the content provider. [0006][0025][0036]
	While Birnholz discloses ad generation, previewing and utilizing editing features while creating advertisements of different types, Birnholz does not explicitly disclose from among the multiple different previews, multiple different advertisement previews, or two of the different advertisement previews 
	However, Rousso, which is analogous to the claimed invention because Rousso regards preview generation of advertisements, discloses: from among the multiple different previews, multiple different advertisement previews, or two of the different advertisement previews  [0078]-[0081], [0007] [0008]
	Therefore, the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains because a person of ordinary skill in the art would have combined the multiple different preview features of Rousso to that of Birnholz to arrive at the claimed invention because Birnholz discloses previewing advertisements and editing advertisement and the distinction of from among the multiple different previews, multiple different advertisement previews or two of the different advertisement previews is merely a distinction of between singular and plural and it would have been obvious to combine the plurality of previews of Rousso to that of Birnholz to allow users to preview 
Regarding Claim 10. BIRNHOLZ and ROUSSO disclose: The system of claim 9, as discussed above, ROUSSO further discloses: wherein generating multiple different advertisement previews comprises: generating the first advertisement preview as a mobile advertisement that is presented on a mobile device; [0059]
and generating the second advertisement preview as a desktop advertisement that is presented on desktop devices. [0059]
Regarding Claim 11. BIRNHOLZ and ROUSSO disclose: The system of claim 9, as discussed above, ROUSSO further discloses: wherein generating the multiple different advertisement previews comprises generating each of the first advertisement preview and the second advertisement preview to include at least some of the same text. [0155] (information comparator database…structured text file…common attributes)
Regarding Claim 12. BIRNHOLZ and ROUSSO disclose: The system of claim 9, as discussed above, BIRNHOLZ further discloses: wherein the operations comprise: updating at least some of the different advertisement previews when either the graphic content or the textual content is modified; [0008] (edits to the ad)[0025]
and presenting at least one of the updated different advertisement previews in the preview area. [0008] (edits to the ad)[0025]
Regarding Claim 13. BIRNHOLZ and ROUSSO disclose: The system of claim 9, as discussed above, ROUSSO further discloses: wherein: the received textual content includes a universal resource locator, generating the multiple different advertisement previews using the received graphic content and the received textual content comprises generating the multiple different advertisement previews using the received graphic content, the received textual content, and online content accessed by a web crawler accessing a website of the universal resource locator. Table after [0101] [0156][0049]
Regarding Claim 14. BIRNHOLZ and ROUSSO disclose: The system of claim 13, as discussed above, ROUSSO further discloses: wherein the operations comprise: selecting, from among the multiple different previews, the first advertisement preview based on the online content accessed by the web crawler accessing the website of the universal resource locator. Table after [0101] [0156][0049]
Regarding Claim 15. BIRNHOLZ and ROUSSO disclose: The system of claim 9, as discussed above, ROUSSO further discloses: wherein the operations comprise: selecting, from among the multiple different previews, the first advertisement preview based on historical data that indicates advertisements previously selected by users. [0092]
Regarding Claim 16. BIRNHOLZ discloses: A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: [0043][0075]
providing, by one or more computing devices and to a content provider, a user interface through which the one or more computing devices receives graphic content including one or more of video content or image content submitted by a content provider; [0040] (upload, create, delete or edit ads) [0043] (the created or uploaded ads (or creatives) can be in the form of plain text, audio, video…)(user, whether a consumer creator, an advertiser, a publisher) {examiner interpretation: whomever creates the advertisement is interpreted to be content provider because user inputs content}
receiving, through the user interface, textual content from the content provider; 
[0040] (upload, create, delete or edit ads) [0043] (the created or uploaded ads (or creatives) can be in the form of plain text, audio, video…)(user, whether a consumer creator, an advertiser, a publisher) {examiner interpretation: whomever creates the advertisement is interpreted to be content provider because user inputs content}
generating, by the one or more computing devices, { } using the received graphic content and the received textual content, wherein { } is generated using a different combination of the textual content and the graphic content; 
[0058] (there will be several different ad types) [0025][0040] (edit ads) {examiner interpretation: the ability to edit allows for a different combination of textual and graphic content}
presenting, in a preview area of the user interface, a first advertisement preview { }; 
[0058] (there will be several different ad types) [0025][0040] (edit ads) {examiner interpretation: the ability to edit allows for a different combination of textual and graphic content} [0053]
in response to selection of a control presented in the user interface, presenting a second advertisement preview { }, wherein the second advertisement preview presents a different combination of the graphic content and the textual content than the first advertisement preview; 
[0058] (there will be several different ad types) [0025][0040] (edit ads) {examiner interpretation: the ability to edit allows for a different combination of textual and graphic content, a second advertisement preview} [0053]
and receiving a selection of one or more of the { } from the content provider. [0006][0025][0036]
	While Birnholz discloses ad generation, previewing and utilizing editing features while creating advertisements of different types, Birnholz does not explicitly disclose from among the multiple different previews, multiple different advertisement previews, or two of the different advertisement previews 
	However, Rousso, which is analogous to the claimed invention because Rousso regards preview generation of advertisements, discloses: from among the multiple different previews, multiple different advertisement previews, or two of the different advertisement previews  [0078]-[0081], [0007] [0008]
	Therefore, the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains because a person of ordinary skill in the art would have combined the multiple different preview features of Rousso to that of Birnholz to arrive at the claimed invention because Birnholz discloses previewing advertisements and 
Regarding Claim 17. BIRNHOLZ and ROUSSO disclose: The medium of claim 16, as discussed above, ROUSSO further discloses: wherein generating multiple different advertisement previews comprises:
 generating the first advertisement preview as a mobile advertisement that is presented on a mobile device; [0059]
and generating the second advertisement preview as a desktop advertisement that is presented on desktop devices. [0059]
Regarding Claim 18. BIRNHOLZ and ROUSSO disclose: The medium of claim 16, as discussed above, ROUSSO further discloses: wherein generating the multiple different advertisement previews comprises generating each of the first advertisement preview and the second advertisement preview to include at least some of the same text. [0155] (information comparator database…structured text file…common attributes)
Regarding Claim 19. BIRNHOLZ and ROUSSO disclose: The medium of claim 16, as discussed above, BIRNHOLZ further discloses: wherein the operations comprise: updating at least some of the different advertisement previews when either the graphic content or the textual content is modified; [0008] (edits to the ad)[0025]
and presenting at least one of the updated different advertisement previews in the preview area. [0008] (edits to the ad)[0025]
Regarding Claim 20. BIRNHOLZ and ROUSSO disclose: The medium of claim 16, as discussed above, ROUSSO further discloses: wherein: the received textual content includes a universal resource locator, generating the multiple different advertisement previews using the received graphic content and the received textual content comprises generating the multiple different advertisement previews using the received graphic content, the received textual content, and online content accessed by a web crawler accessing a website of the universal resource locator. Table after [0101] [0156][0049]
Regarding Claim 21. BIRNHOLZ and ROUSSO disclose: The medium of claim 16, as discussed above, ROUSSO further discloses: wherein the operations comprise: selecting, from among the multiple different previews, the first advertisement preview based on historical data that indicates advertisements previously selected by users.  [0092]
Conclusion
10.	The following prior art made of record is considered pertinent to applicant's disclosure:
Liang-Jie Zhang, Jen-Yao Chung, Lurng-Kuo Liu, J. S. Lipscomb and Qun Zhou, "An integrated live interactive content insertion system for digital TV commerce," Fourth International Symposium on Multimedia Software Engineering, 2002. Proceedings., 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. STIBLEY whose telephone number is (571)270-3612.  The examiner can normally be reached on Monday - Thursday 9 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL R. STIBLEY
Examiner
Art Unit 3688


/M.R.S/Examiner, Art Unit 3688


/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688